Citation Nr: 1100982	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to 
April 11, 2009 and in excess of 70 percent thereafter for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from September 2004 to January 
2008. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a 30 percent rating for PTSD, effective the day following 
discharge from active service. 

In an April 2009 supplemental statement of the case, the RO 
granted an increased rating of 70 percent for PTSD, effective 
April 11, 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Service personnel and treatment records showed that the Veteran 
served as an infantryman in Iraq.  He participated in multiple 
combat engagements and experienced the deaths of several close 
friends.  Upon return from Southwest Asia, the Veteran sought 
psychosocial counseling services from a military clinic in 
October and November 2007.  A psychologist diagnosed anxiety 
disorder.  Other treating therapists diagnosed PTSD.  In May 
2008, the RO granted service connection and a 30 percent initial 
rating for PTSD.  In April 2009, the RO granted an increased 
rating of 70 percent for PTSD.  The Veteran contends that his 
symptoms are more severe than are contemplated by these ratings.  

The Veteran underwent VA compensation and pension mental health 
examinations in April 2008 and April 2009.  After review of the 
examination reports and the remainder of the claims file, the 
Board concludes that several factors affecting the Veteran's 
social and occupational impairment require additional 
development.  

In April 2008, the VA examiner noted the Veteran's reports of 
receiving mental health treatment from a VA counselor at the 
Buffalo Vet Center.  Records of this counseling are relevant to 
the severity of the Veteran's disorder starting immediately after 
service and must be requested and associated with the claims 
file.  

In a February 2008 claim, the Veteran noted that he was not 
enrolled in the Army Reserve or National Guard.  In an April 2008 
VA examination, a physician noted the Veteran's report that 
despite his combat experiences, he was 50-60 percent sure that he 
wanted to join the National Guard.  The claims file contains an 
undated Notice of Waiver of VA Compensation and Pension to 
Receive Military Pay and Allowances for eight days of training in 
fiscal year 2008.  No response from the Veteran or resolution of 
his military status is in the file.  Because service in the 
National Guard is a factor in the Veteran's occupational 
impairment, the RO must resolve the dates and nature of the 
Veteran's National Guard or Reserve service and obtain relevant 
personnel and treatment records, if any.  
In April 2008, the VA physician performed an examination and 
assigned a Global Assessment of Functioning (GAF) score of 48, 
indicating serious social and occupational impairment.  However, 
the narrative assessment was not consistent with this level of 
severity.   The Veteran was enrolled in college and reported that 
he was doing well.  He intended to join the school's football 
team.  He also reported that he was in a stable relationship with 
a fiancé and friends.  The physician did not explain how the 
symptoms of nightmares, intrusive thoughts, and anxious mood 
caused the degree of social or occupational impairment suggested 
by the assigned GAF score.   In November 2008, a VA examiner for 
joint disorders noted that the Veteran was engaged in 
construction work.  

In a March 18, 2009 statement, the Veteran reported continued 
nightmares that interrupted sleep and mood changes from anger to 
depression.   He reported both fear of being alone and discomfort 
in crowds.  He reported feelings of helplessness, exaggerated 
emotional reaction, hypervigilance, and having to leave class 
when there are no seats available in the back of the room.  He 
further reported loss of memory of traumatic events, 
irritability, loss of concentration, social withdrawal, and 
recurring thoughts of death.   

On April 11, 2009, a VA psychologist examined the Veteran and 
assigned a GAF score of 35, indicating major impairment in 
several areas such as work, school, and family relations.  
However, the psychologist also noted the Veteran's report of a 
3.5 grade point average and his intention to transfer to a four-
year college.  The Veteran reported that he maintained a good 
relationship with is fiancé because she was a social work major 
and understood the nature of this symptoms.  He maintained 
friendships with fellow veterans but not others because they did 
not understand his experiences.  The Veteran also reported that 
he was employed at a VA Regional Office in a work study program 
that was going well because he was left to work alone.  An 
assessment of the duration, nature, and work performance at the 
RO is relevant to the Veteran's occupational impairment, 
particularly in view of the psychologist's assessment of a major 
impairment in this area.  

Finally, in April 2009, the Veteran underwent additional VA 
assessments as part of an OEF/OIF treatment program.  A VA social 
worker noted problems in memory, concentration, cognition, 
stuttering speech, insomnia, and panic attacks.  The Veteran was 
scheduled for an appointment to be evaluated for an inpatient VA 
treatment program.  There are no subsequent records of VA 
inpatient or outpatient treatment in the file.  However, the 
social worker also noted that the Veteran continued to attend 
school, would transfer to the four-year college the next 
semester, and was going to be married in July 2009.   The Board 
concludes that the Veteran's apparent success at school and work 
is not consistent with the severity of symptoms noted in the two 
examination reports.  Additional records of VA treatment starting 
in April 2009 and an additional examination are necessary to 
provide clarity of the impact of the Veteran's symptoms on his 
social and occupational capacity.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the dates and 
nature of any service in the National Guard 
or Army Reserve, if any, and resolve the 
report of such service in 2008.  If the 
Veteran enlisted and performed any service, 
request records of associated Guard or 
Reserve medical examinations and treatment 
and associate any records received with the 
claims file. 

2.  Request from the Veteran the status of 
his college studies including degrees 
received and current attendance and course 
of study.  Associate any responses with the 
claims file.  

3.  Request all records of counseling and 
treatment of the Veteran at the Buffalo Vet 
Center and associate any records received 
with the claims file. 

4.  Request an assessment of the Veteran's 
duties, performance, and any workplace 
accommodations from the appropriate VA 
supervisor of the work study program at the 
Buffalo RO in 2008 and 2009.  Associate any 
records received with the claims file.  

5.  Request all records of VA inpatient or 
outpatient mental health treatment starting 
in April 2009 including records of 
treatment in the OEF/OIF program and 
Batavia VA Medical Center residential 
program.  Associate any records received 
with the claims file. 

6.  Schedule the Veteran for a VA mental 
health examination by an appropriately 
qualified VA physician or psychologist.  
Request that the examiner review the claims 
file and note review of the claims file in 
the examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's acquired psychiatric disorder 
including PTSD including an explanation of 
how the Veteran's symptoms impose any 
social, school, and occupational 
impairment.  

7.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for an initial 
rating in excess of 30 percent prior to 
April 11, 2009 and in excess of 70 percent 
thereafter for PTSD.   If any benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


